Citation Nr: 1501701	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-06 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for multiple scars of the head and shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran (appellant) had active service from April 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.

In June 2014, the Board remanded this matter for further development, to include a VA examination.  The requested development has been performed and complies with the directives of the Board remand.  The matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran has been found to have two scars of the head/scalp area, which are painful but not unstable; the scars do not have any of the eight characteristics of disfigurement; and do not cause limitation of function.  

2.  The Veteran's right shoulder scar is a superficial scar over the trapezius muscle not involving the shoulder joint, which is 2 cm in length, supple, freely moveable, non-tender, non-recessed or raised, with no difference in color, and no breakdown of the scar or surrounding skin, with no limitation of function.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 10 percent for multiple scars of the head and shoulder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  As it relates to the issue of a higher initial evaluation, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran has been afforded several VA examinations relating to the claimed disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that a further examination is not necessary. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claims, including by submission of statements and arguments and through his testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Evaluation

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran maintains that the symptomatology associated with his multiple scars of the head and shoulder is more severe than the 10 percent disability evaluation which has been currently assigned.  He maintains that an evaluation in excess of 10 percent is warranted.  The Veteran has been assigned a 10 percent disability evaluation under Diagnostic Code 7804.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7800, a 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of  disfigurement.  An 80 percent evaluation is warranted in  cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including  eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

According to Note (1), the eight "characteristics of disfigurement" are: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny,  scaly, etc.) in an area exceeding six square inches (39 sq.  cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square  inches (39 sq. cm.).  Id.  Note (4) directs that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and § 4.25 applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Under the applicable Diagnostic Code 7804, a 10 percent evaluation is provided for one or two scar(s) that is/are superficial and painful on examination; a 20 percent evaluation is provided for three or four scars that are unstable or painful; and a 30 percent rating is provided for five or more scars that are unstable or painful.  Note (1) of the Diagnostic Code reads that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Note (2) reads that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) reads that scars evaluated under DC 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when applicable.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

In conjunction with his claim, the Veteran was afforded a VA examination in May 2010.  The examiner noted that the Veteran was in a bar fight when he was in the service and was injured with lacerations of the scalp and posterior part of the shoulder.  The laceration of the shoulder and one of the two lacerations of the scalp were sutured and healed with no sequelae.  The 2nd laceration of the scalp was very small and did not require suturing.  The examiner indicated that all of these scars had been stable without any breakdown.  It was indicated that the scar of the shoulder had never caused any pain or limitation of any motion.  The Veteran stated that the larger of the 2 scars on the scalp had been chronically painful with touch and that he had a pins and needles sensation when he touched it.  The smaller non-sutured scar of the scalp has never caused any symptoms.  The Veteran had never had a problem with inflammation edema or keloid formation of any of these scars.  The scars were superficial and there was no underlying soft tissue damage and no history of scar breakdown.

Physical examination of the right shoulder area revealed a superficial scar over the trapezius muscle not involving the shoulder joint, which was  2 cm in length, supple, freely moveable, non-tender, non-recessed or raised, with no difference in color, and no breakdown of the scar or surrounding skin.

Examination of the scalp revealed two scars.  There was a very superficial scar which was slightly irregular in shape measuring 2 cm near the crown of the head.  It was the same color as surrounding tissue.  It was supple, freely, moveable, non-tender with no elevation or depression, with no breakdown of the scar or the surrounding skin.  All the scars were very smooth on the superior right side of the head in the hairline.  There was also a scar that was difficult to see because of the hair.  This scar was 6 cm in length and was slightly tender to palpation with what the Veteran described as a pins and needles sensation.  The scar was freely moveable, same color as the surrounding skin, neither raised nor recessed, supple, soft, and with no breakdown of scar or skin surrounding the scar.  The scar was completely smooth.   

Neurological examination revealed that cranial nerves I through XII were grossly intact.  Palpation of the forehead sinus and temple area produced no discomfort.  

It was the examiner's impression that the Veteran had multiple scars, as described above, with no limitation of function.

At the time of his April 2014 hearing, the Veteran testified that he had three scars on his head that were all sensitive.  He indicated that when he combed his hair they were very sensitive.  He stated that all three of the scars hurt.  He reported that the scars were painful when he ran a comb through them or when his grandkids might get their hands up there and press down.  He stated that the skin did not break open.  

Following his hearing, and in conjunction with June 2014 Board remand, the Veteran was afforded an additional  VA examination in October 2014.  The examiner diagnosed the Veteran as having two laceration scars to the scalp and one laceration scar of the right shoulder.  

As to the right shoulder, the examiner indicated that the scar was not painful or unstable and had no loss of skin over the scar.  Physical examination revealed a two centimeter linear scar to the right shoulder/trapezius.  The examiner indicated that the linear scar was 2 cm in length.  The scar was not deep or non-linear.  

As to the scalp, the Veteran had 2 scars.  One of the scars was painful.  It was superficial and measured 6 cms.  The scar was barely visible and the Veteran reported having a needles and pins sensation.  The scar was not unstable and there was no frequent loss of skin covering.  

Physical examination revealed the first scar was near the crown of the head/scalp.  It was superficial and measured 2 cm x .1 cm.  The second scar was located on the superior right side of the head involving the hairline.  It was superficial and measured 6 cm x .1 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying for either scar.  There was also no abnormal pigmentation or texture of the head, face, or neck.  There was no distortion of facial features or tissue loss for the head, face or neck.  There was also no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  None of the scars resulted in limitation of function.  There were also no other pertinent physical findings, complications, signs and/or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location) or disfigurement of the head, neck, or face.  The scars did not impact the Veteran's ability to work and were noted to be barely visible.  

As to the head/scalp scars, the weight of the lay and medical evidence does not demonstrate that a compensable disability evaluation is warranted under DC 7800.  The Veteran has not been found to have any characteristics of disfigurement.  The scars at the time of both VA examinations have not been found to be more than five or more inches (13 or more cm.) in length; at least one-quarter inch (0.6 cm.) wide at the widest part; elevated or depressed on palpation; adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq.  cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin being skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

As to the right shoulder, the weight of the lay and medical evidence does not demonstrate that a compensable disability evaluation is warranted under DC 7801 or 7802 as the scar has not been found to be deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) or superficial and exceed an area of 144 square inches. 

As to DC 7804, while the Veteran has reported that he has at least three scars which are painful in his head/scalp area, physical examination has revealed no more than two scars in the head/scalp area at any time.  These scars have been described as superficial and on at least one occasion both were described as painful.  The right shoulder scar has not been found to be painful at the time of either examination and the Veteran has not reported having pain from the right shoulder scar.  No scar has been described as unstable.  As such, no more than a 10 percent disability evaluation would be warranted under DC 7804 as no more than two scars have been found to be painful on any VA examination.

As to DC 7805, none of the scars have been found to result in limitation of function.  There have been no other pertinent physical findings, complications, signs and/or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location) and the scars have been found to have no impact on the Veteran's ability to work.  Furthermore, the scars have been found to be barely visible.

In sum, a rating in excess of 10 percent is not warranted at any point during the rating period on appeal for multiple scars of the head and shoulder.  As the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's scars are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7804, specifically provide for disability ratings based on painful and unstable scars.  The description of the scars, including length, depth, number, disfigurement if present, and limitation of function are part of the schedular rating criteria for scars, Diagnostic Codes 7800 through 7805.  

In the absence of exceptional factors associated with the above service-connected disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

An initial disability evaluation in excess of 10 percent for multiple scars of the head and shoulder is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


